The appellant, a corporation organized under the laws of the Republic of France, was assessed on personal property for the sum of fifty thousand dollars. A certiorari having been issued to review the assessment the Special Term reduced this amount to eight hundred dollars, the value of the furniture in an office in the city of New York where the relator had imported goods on sale. The action of the Special Term proceeded on the theory that the relator was not doing business within this state and had no capital invested herein which under the provisions of the Tax Law render a non-resident liable to assessment on personal property. In support of this ruling the learned counsel for the relator relies on our recent decision in the case of People ex rel.Tower Company v. Wells (182 N.Y. 553; affirmed on opinion below reported in 98 App. Div. 82). We think that the present case does not fall within the Tower case but within that ofPeople ex rel. *Page 266 Durand-Ruel v. Wells (180 N.Y. 506), where we upheld an assessment imposed on a foreign corporation. (For a detail of the facts in that case, see opinion of the Special Term, 41 Misc Rep. 144.) We were of opinion in the Tower case that the operations of the corporation in the city of New York were of such a character as to constitute the New York office merely a conduit for the shipment of goods in reality sold from the relator's place of business in Boston, or at most, were so incidental to the business in Boston as not to be deemed a business carried on in this state within the meaning of the Tax Law. There is no substantial difference, however, between the method and character of the business carried on in the city of New York by the present relator and that carried on by the Durand-Ruel Company. There is the same importation of foreign goods and their sale here; the same continuity in the course of business in one case as in the other; the same maintenance of an office here at which the proceeds of the sales of the relator's goods are received and deposited in bank, and the same bank account out of which are defrayed all the expenses of the business in this country, the surplus only being remitted to France at a convenient period.
It follows that the decisions below were erroneous, but as the Special Term was of opinion that the relator was not liable to taxation except on its office furniture no inquiry was had as to the value of the other property held by the relator in New York.
The orders of the Appellate Division and Special Term should, therefore, be reversed and the proceedings remitted to the Special Term to hear and determine the amount at which the relator should be assessed, with costs in this court to the appellants Wells and others, commissioners.
CULLEN, Ch. J., GRAY, O'BRIEN, BARTLETT, HAIGHT, VANN and WERNER, JJ., concur.
Orders reversed, etc. *Page 267